Citation Nr: 0114167	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
November 1966, and from March 1968 to February 1989.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for PTSD. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran essentially asserts that he has PTSD which was 
incurred during military service.  His claim for service 
connection for PTSD was previously denied by the RO in an 
unappealed April 1995 decision.  A final decision may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the April 1995 decision, VA and private 
medical records were on file which demonstrated that in 1993 
and early 1994, the veteran was diagnosed with PTSD as well 
as dementia.  The records also show that the veteran then 
underwent extensive VA psychiatric and psychological 
evaluation from July 1994 to November 1994, and various 
diagnoses were indicated, not including PTSD.  At an August 
1994 neuropsychological evaluation, the examiner noted that 
at face value, testing revealed impairment in the demented 
range, but that inconsistencies rendered the validity 
questionable.  He indicated that a diagnostic impression was 
deferred.  An October 1994 psychological evaluation indicated 
a diagnosis of dementia of the Alzheimer's type, 
uncomplicated.  At a November 1994 psychological assessment, 
the examiner diagnosed dementia, not otherwise specified 
(NOS).  At a November 1994 PTSD examination, after a review 
of the veteran's psychological evaluation, the examiner 
diagnosed organic mental disorder NOS, and stated that PTSD 
was not diagnosed at that examination.

Since the April 1995 decision, the veteran has submitted 
additional medical evidence, including medical evidence of 
PTSD dated in 1993 and early to mid-1994, as well as current 
medical records reflecting treatment for severe dementia, 
Alzheimer's type.  The veteran has been hospitalized for 
dementia since September 1995.

The veteran is advised that he must submit new and material 
evidence in order to reopen his claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 1991); Hodge, supra.  The 
VCAA provides that nothing in 38 U.S.C.A. § 5103A shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran is 
advised that he may submit medical evidence of current PTSD.  
If the veteran submits new and material evidence, the RO 
should then complete any indicated development, including a 
VA examination, pursuant to the VCAA.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim to reopen for service 
connection for PTSD, including medical 
opinions as to diagnoses, causes, and 
dates of onset, and/or lay statements by 
family members or others.  The RO should 
also advise the veteran of his right to 
submit any additional argument and/or 
evidence in support of his claim to 
reopen for entitlement to service 
connection for PTSD.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records he may hold 
in his possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
veteran's PTSD.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for PTSD since his discharge 
from military service.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  

4.  Inquiry should be made of the veteran 
as to whether he is in receipt of Social 
Security disability benefits.  If so, any 
administrative decision and the medical 
records upon which the decision was based 
should be obtained from the Social 
Security Administration.  Once obtained, 
such records should be made a part of the 
claims folder.

5.  Upon the completion of the foregoing 
development, the RO should adjudicate the 
question of whether new and material 
evidence has been presented to reopen the 
veteran's previously denied claim of 
entitlement to service connection for 
PTSD, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA.  In the event that 
new and material evidence is found to 
have been submitted to reopen the claims, 
then the RO should initiate those actions 
in the indented paragraphs which follow.  
If new and material evidence is not found 
to have been presented, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

6.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claim, 
the veteran is to be afforded a VA 
psychiatric examination for the purpose 
of confirming the existence of the 
veteran's PTSD and ascertaining its 
etiology.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, such as 
personality testing and PTSD sub-scales, 
must also be accomplished if deemed 
warranted by the examiner.  All diagnoses 
are then to be fully set forth.

The examiner is asked to furnish a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that the 
veteran's PTSD, if any, had its 
onset in service or is 
otherwise related to a stressor 
to which the veteran was 
exposed in service?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Thereafter, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, and only if either 
examination requested above was required 
based on the RO's finding that new and 
material evidence was submitted, the RO 
should then adjudicate the merits of the 
veteran's reopened claim for service 
connection for PTSD, based on all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  As noted above, a substantive 
appeal must be filed with regard to the 
lung issue if the Board is to address 
this matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


